 Case 2:20-cv-00849-CMR Document 28 Filed 01/28/21 PageID.114 Page 1 of 5
                                                                                     FILED
                                                                              2021 JAN 28 PM 3:33
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT




                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 ROBERT AUSTEN SAARI; CHRISTIAN
 CONNOR; JORDAN PIETAK; ENRIQUE
 MIRANDA and RORY RICKETTS,                                      SCHEDULING ORDER

                   Plaintiffs,

      v.                                                       Case No. 2:20-cv-00849-CMR

 SUBZERO ENGINEERING, INC., a Utah
 registered company; SENNECA HOLDINGS,                       Magistrate Judge Cecilia M. Romero
 INC. an Ohio company; and DOES 1-10,

                   Defendants.


       Pursuant to Fed. R. Civ. P. 16(b), the court received the Attorney Planning Meeting
Report filed by counsel. The following matters are scheduled. The times and deadlines set forth
herein may not be modified without the approval of the court and on a showing of good cause
pursuant to Fed. R. Civ. P. 6.

                         **ALL TIMES 4:30 PM UNLESS INDICATED**

 1.             PRELIMINARY MATTERS                                                         DATE

                Nature of claims and any affirmative defenses:

           a.   Date the Rule 26(f)(1) conference was held?                            01/21/2021

                Have the parties submitted the Attorney Planning                       01/26/2021
           b.
                Meeting Report?

           c.   Deadline for 26(a)(1) initial disclosures?                             02/26/2021

 2.             DISCOVERY LIMITATIONS                                                  NUMBER

           a.   Maximum number of depositions by Plaintiff(s):                         10
Case 2:20-cv-00849-CMR Document 28 Filed 01/28/21 PageID.115 Page 2 of 5




   b.   Maximum number of depositions by Defendant(s):                             10

   c.   Maximum number of hours for each deposition                                7 except
        (unless extended by agreement of parties):                                 that the
                                                                                   deposition
                                                                                   of Plaintiffs
                                                                                   may exceed
                                                                                   7 hours

   d.   Maximum interrogatories by any party to any party:                         35

   e.   Maximum requests for admissions by any party to any                        25
        party:

   f.   Maximum requests for production by any party to any                        45
        party:

   g.   The parties shall handle discovery of electronically stored information as follows:

        The parties agree that any ESI may be produced in either hard copy or .pdf format,
        as long as the format is reasonably legible. The parties agree that ESI and other
        documents will be manually self-collected by the document custodians at the
        direction and oversight of counsel. The parties do not anticipate the need to produce
        or preserve metadata. After the initial production in hard copy or .pdf is complete, a
        party desiring ESI in native file format must demonstrate a need consistent with Fed.
        R. Civ. P. 26(b) for such production. If ESI is demonstrated by the producing party
        to be not reasonably accessible, the parties will work together to evaluate alternative
        means of production. The parties also anticipate that it will not be necessary to access
        inactive data stores, including, but not limited to, back-up tapes. If a party believes
        that such access has become necessary and the information is not obtainable
        elsewhere in a reasonably legible format the requesting party shall first attempt to
        informally resolve the matter with the producing party. Should that effort fail, the
        requesting party may seek permission from the Court to access such information by
        showing good cause as defined by the Federal Rules of Civil Procedure and relevant
        case law.




                                             2
    Case 2:20-cv-00849-CMR Document 28 Filed 01/28/21 PageID.116 Page 3 of 5




         h.    The parties shall handle a claim of privilege or protection as trial preparation
               material asserted after production as follows: Include provisions of agreement to
               obtain the benefit of Fed. R. Evid. 502(d).

               All documents that are protected by attorney-client privilege and/or work product
               doctrine shall be governed by Fed. R. Civ. P. 26(b)(5)(B) and Fed. R. Evid. 502. In
               accordance with Fed.R.Civ.P. 26(b)(5)(B), if information produced in discovery is
               subject to a claim of privilege or of protection pursuant to the work product doctrine,
               including but not limited to trial preparation material, the party making the claim
               may notify any party that received the information of the claim about the inadvertent
               disclosure and the basis of the privilege and/or doctrine. After being notified, a party
               must promptly return, sequester, or destroy any copies of the specified information
               it has; must not use or disclose the information until the claim is resolved; must take
               reasonable steps to retrieve the information if the party disclosed it before being
               notified; and may promptly present the information to the court under seal for a
               determination of the claim. The producing party must preserve the information until
               the claim is resolved.

               The production of documents that are privileged or subject to protection pursuant to
               the work product doctrine, whether inadvertent or otherwise, is not a waiver of the
               privilege or protection from discovery in this case or in any other federal or state
               proceeding. This agreement shall be interpreted to provide the maximum protection
               allowed by Federal Rule of Evidence 502(d).


         i.    Last day to serve written discovery:                                       12/31/2021

         j.    Close of fact discovery:                                                   2/28/2022

         k.    (optional) Final date for supplementation of                               2/28/2022
               disclosures and discovery under Rule 26(e):

    3.         AMENDMENT OF PLEADINGS/ADDING PARTIES 1                                       DATE

         a.    Last day to file Motion to Amend Pleadings:                Plaintiffs      02/26/2021
                                                                          Defendants      03/31/2021

         b.    Last day to file Motion to Add Parties:                    Plaintiffs      02/26/2021
                                                                          Defendants      03/31/2021




1
    Counsel must still comply with the requirements of Fed. R. Civ. P. 15(a).


                                                    3
Case 2:20-cv-00849-CMR Document 28 Filed 01/28/21 PageID.117 Page 4 of 5




4.        RULE 26(a)(2) EXPERT DISCLOSURES &                                DATE
          REPORTS

     Disclosures (subject and identity of experts)

     a.   Party(ies) bearing burden of proof:                             02/28/2022

     b.   Counter disclosures:                                            04/30/2022

     Reports

     a.   Party(ies) bearing burden of proof:                             03/31/2022

     b.   Counter reports:                                                05/31/2022

5.        OTHER DEADLINES                                                   DATE

     a.   Last day for expert discovery:                                  7/31/2022

     b.   Deadline for filing dispositive or potentially                  5/31/2022
          dispositive motions:

     c.   Deadline for filing partial or complete motions to              4/30/2022
          exclude expert testimony:

6.        SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION                         DATE

     a.   Likely to request referral to a magistrate judge for       No
          settlement conference:

     b.   Likely to request referral to court-annexed arbitration:   No

     c.   Likely to request referral to court-annexed mediation:     No

     d.   The parties will complete private mediation/arbitration         09/30/2022
          by:

     e.   Evaluate case for settlement/ADR on:                            11/30/2021

     f.   Settlement probability:




                                                4
Case 2:20-cv-00849-CMR Document 28 Filed 01/28/21 PageID.118 Page 5 of 5




7.       TRIAL AND PREPARATION FOR TRIAL

         If the parties do not intend to file dispositive or
         potentially dispositive motions, a scheduling
         conference will be held for purposes of setting a trial
         date. 06/07/2022 at 2:00 p.m.

         At the time of argument on motions for summary
         judgment, the court will discuss the scheduling of
         trial. Counsel should come to the hearing prepared to
         discuss possible trial dates. If the schedule set forth
         herein is not extended, the parties can generally expect
         that trial will be set within three to six months.


8.       OTHER MATTERS

         Parties should fully brief all Motions in Limine well in advance of the pretrial
         conference.



     DATED this 27 January 2021.




                                          Magistrate Judge Cecilia M. Romero
                                          United States District Court for the District of Utah




                                             5
